Citation Nr: 1822009	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-20 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent disabling for service-connected bilateral hearing loss.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, and J.T., observer



ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from July 1962 to July 1965, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which granted an increased rating for service-connected bilateral hearing loss to 50 percent disabling and denied entitlement to a TDIU.  The Board finds that the grant of an increased rating for service-connected bilateral hearing loss was only a partial grant of the benefits sought on appeal, and thus, the claim remains pending on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a December 2016 Travel Board hearing, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4)(i) (2017).  Where a veteran asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In a December 2016 Travel Board hearing, the Veteran testified that service-connected bilateral hearing loss had worsened since his last VA examination in October 2013.  Accordingly, remand is necessary for a VA examination to determine the current severity of the Veteran's service-connected bilateral hearing loss.

As the Board is remanding the appeal for an increased rating for bilateral hearing loss and because a determination on this issue could substantially affect the claim for entitlement to TDIU, also on appeal, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board finds that that these claims should be considered together on remand.

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C. § 5103A  (2012).  Within the December 2016 Travel Board hearing, the Veteran indicated that he receives all of his medical treatment from VA medical facilities.  Upon review of the claims file, the Board notes that the most recent VA treatment records associated with the record is the October 2013 VA examination.  Therefore on remand, the AOJ should obtain and associate with the claims file any and all outstanding VA medical treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include any and all treatment records from October 2013 to present.  Any necessary authorization should be obtained, to include any release that is required from the Veteran.

2.  After all outstanding evidence has been associated with the record, the Veteran should be afforded an updated VA examination to address the current severity of service-connected bilateral hearing loss.  All indicated studies or testing should be conducted.

3.  After all development has been completed, the AOJ should review the claims on appeal again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case (SSOC) on the issue of an increased rating for bilateral hearing loss and entitlement to a TDIU, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  This SSOC should include consideration of the October 2013 VA examination report as the prior SOC did not do so. 

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




